Case 1:19-cr-00026-NONE-SKO Document 37 Filed 08/13/20 Page 1 of 1 a

 

United States District Court 919% Uy ®, ar
EASTERN DISTRICT OF CALIFORNIA \ om a “ta I
\ Seg “Do Sat
a a “Ap an
) : fm
United States of America ) o00e le
vs. ) Case No. 1:19-CR-@6426-LJO-SKO
)
Patrick Bennett )

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

L Patrick Bennett , have discussed with Jessica McConville , Pretrial Services
Officer, modifications of my release conditions as follows:

 

 

You must restrict your travel to Eastern District of California and the District of South Carolina unless otherwise approved
in advance by the pretrial services officer;

All other conditions not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification.

/s/ Patrick Bennett 8/12/20 POS ING Geet hoes 8/12/20

Signature of Defendant Date Prétrial Services Officer Date

 

| have reviewed the conditions and concur that this modification is appropriate.

 

4 LN —_* 08/13/20
Signature of Assistant United States Attorney Date

I have reviewed the conditions with my client and concur that this modification is appropriate.

BA A—— $/3/20

Signature of Defense Counsel Date

ORDER OF THE COURT

 

 

; : a f 3 Aug 13, 2020
[*| The above modification of conditions of release is ordered, to be effective on g
[| The above modification of conditions of release is not ordered.
Gea 2 Lhe Aug 13, 2020
Signature of Judicial Officer Date

Ce; U.S. Attorney’s Office, Defense Counsel, Pretrial Services
